Citation Nr: 0505144	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  94-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on September 30, 1992.

(The issue of entitlement to compensation benefits for 
multiple disabilities pursuant to 38 U.S.C.A. § 1151 is the 
subject of a separate appellate decision.)



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) located in Denver, 
Colorado.  In a February 1997 decision, this case was 
remanded to the RO for additional development.  The case 
subsequently came under the jurisdiction of the Medical and 
Regional Office Center in Wichita, Kansas.  The Board again 
remanded the case in May 2000.  The case has now been 
returned to the Board for further appellate review.  The 
Board notes that the veteran was previously represented by an 
attorney; however, as of June 2004 he is no longer 
represented in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete his claims, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the case must be remanded to the agency 
of original jurisdiction (AOJ) because the requirements of 
the VCAA have not been met.  In particular, none of the 
documents of record conform to the notice requirements of 
38 U.S.C.A. § 5103(a).  The veteran has not been provided a 
VCAA notification letter containing information and evidence 
needed to substantiate and complete his claims, and which 
portion of any such information or evidence is to be provided 
by the claimant and which portion, if any, the VA will 
attempt to obtain on behalf of the claimant.  

A regulatory provision that permitted the Board to provide 
such notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals).  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, the Board must remand the case for the 
purpose of having such a letter issued.  

Although it is the responsibility of the AOJ to apply the 
VCAA, the Board's review of the claims file revealed 
particular development which is required.  First, the Board 
notes that the claims file does not contain a copy of the 
medical treatment records from the private hospital for the 
treatment for which payment or reimbursement is sought.  In 
addition, although requested in the Board's previous remands 
of February 1997 and May 2000, the file from the Medical 
Administrative Service from the Denver VA Medical Center has 
not been obtained.  The Board also made efforts to obtain 
that file through administrative channels without success.  
These records should be obtained for review.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claims for service 
connection and compensation under 
38 U.S.C.A. § 1151, and should indicate 
which portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
the claimant.  

2.  The AOJ should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice, as 
well as the hospitalization records from 
the Poudre Hospital for the period 
beginning September 30, 1992.  The AOJ 
should also obtain a copy of the Medical 
Administrative Service file from the 
Denver Colorado VAMC.  The RO must inform 
the appellant as to any evidence which 
cannot be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




